COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00366-CV


IN THE INTEREST OF A.M., C.M.,
AND A.R., CHILDREN


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY
                    TRIAL COURT NO. CIV-12-0817

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Mother appeals the trial court’s final order terminating her

parental rights to her three children, A.M., C.M., and A.R.2 See Tex. Fam. Code

Ann. § 161.001(1)(D), (E), (O), (2) (West 2014).        Mother’s court-appointed

appellate counsel has filed a motion to withdraw as counsel and a brief in support

of that motion.    In the motion, counsel avers that she has conducted a

      1
       See Tex. R. App. P. 47.4.
      2
       We use aliases to refer to the parties to this appeal. See Tex. R. App. P.
9.8(b)(2).
professional evaluation of the record and, after a thorough review of the

applicable law, has reached the conclusion that there are no arguable grounds to

be advanced to support an appeal of this cause and that the appeal is frivolous.

Neither Mother nor the Department of Family and Protective Services filed a

response.

      Counsel’s brief and motion meet the requirements of Anders v. California

by presenting a professional evaluation of the record demonstrating why there

are no reversible grounds on appeal and referencing any grounds that might

arguably support the appeal. 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967);

see In re K.M., 98 S.W.3d 774, 776‒77 (Tex. App.—Fort Worth 2003, no pet.)

(holding that Anders procedures apply in parental-termination cases).

      In our duties as the reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); In re K.E.S., No. 02-11-00420-CV, 2012 WL 4121127, at *8

(Tex. App.—Fort Worth Sept. 20, 2012, pet. denied) (mem. op. on reh’g). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82‒83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the appellate record and appellate counsel’s

brief. We agree with counsel that the appeal is wholly frivolous and without

merit. We find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see also In re

                                         2
A.B., 437 S.W.3d 498, 500 (Tex. 2014) (holding that an appellate court that

affirms a judgment terminating parental rights need not detail the evidence when

performing a factual sufficiency review). Therefore, we grant appellate counsel’s

motion to withdraw and affirm the trial court’s final order terminating Mother’s

parental rights to A.M., C.M., and A.R.



                                                 /s/ Bill Meier

                                                 BILL MEIER
                                                 JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: April 16, 2015




                                          3